             Case 1:20-cv-00939-AWI-EPG Document 35 Filed 08/13/21 Page 1 of 4



 1
 2
 3
 4
 5
 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9   MARQUISE DRUMWRIGHT,                                          Case No. 1:20-cv-00939-AWI-EPG (PC)
10                    Plaintiff,                                   ORDER REQUIRING PARTIES TO
                                                                   EXCHANGE DOCUMENTS
11          v.
12   G. GOMEZ,
13                    Defendant(s).
14
15            Marquise Drumwright (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17            On June 22, 2021, the Court issued an order requiring the parties to file scheduling and
18   discovery statements. (ECF No. 28). The parties have now filed their statements. (ECF Nos.
19   32 & 33).
20            The Court has reviewed this case and the parties’ statements.1 In an effort to secure the
21
22
23            1
                In Defendant’s statement, Defendant “requests that the Court initially open discovery solely on the
     exhaustion issue, and that the Court not permit full substantive discovery until such time as the Court rules on
24   defendant’s exhaustion motion for summary judgment.” (ECF No. 32, p. 4) Defendant has not yet filed any
     motion on the issue of exhaustion and does not explain the factual basis of the exhaustion motion. Thus, the Court
25   is unable to determine that Defendant is likely to succeed on the merits of the motion. Defendant’s request for a
     stay pending the resolution of the issue of exhaustion is DENIED without prejudice. When Defendant files his
26   motion for summary judgment on exhaustion he may renew his request for a stay.
              As to Plaintiff’s statement, the Court notes that Plaintiff appears to believe that this case is proceeding on
27   state law claims and on a First Amendment retaliation claim. However, this case is only proceeding “on Plaintiff’s
     Eighth Amendment claims against defendant Gomez for failure to protect and excessive force.” (ECF No. 19, p.
28   2). All other claims and defendants were dismissed. (Id.).

                                                               1
             Case 1:20-cv-00939-AWI-EPG Document 35 Filed 08/13/21 Page 2 of 4



 1   just, speedy, and inexpensive disposition of this action,2 the Court will direct that certain
 2   documents that are central to the dispute be promptly produced.3
 3            Accordingly, IT IS ORDERED that:
 4                1. Each party has sixty days from the date of service of this order to serve opposing
 5                     parties, or their counsel, if represented, with copies of the following documents
 6                     and/or evidence that they have in their possession, custody, or control, to the
 7                     extent the parties have not already done so:4
 8                          a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
 9                              Form 22s, and responses from the appeals office.
10                          b. All documents regarding the Rules Violation Report(s) associated with
11                              the incident(s) alleged in the complaint, including disciplinary charges
12                              and findings.
13                          c. Witness statements and evidence that were generated from
14                              investigation(s) related to the event(s) at issue in the complaint, such as
15                              an investigation stemming from the processing of Plaintiff’s
16                              grievance(s).5
17                          d. All of Plaintiff’s medical records related to the incident(s) and/or
18                              condition at issue in the case, including the CDCR Form 7219, Medical
19                              Report of Injury or Unusual Occurrence, dated July 9, 2018, related to
20
               2
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508-09 (9th Cir. 2008) (“We begin with the
21   principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
     is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
22   enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
     identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
23   adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
               3
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
24   26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
     local rule that the parties disclose additional information without a discovery request.”).
25             4
                 Defense counsel is requested to obtain these documents from Plaintiff’s institution(s) of confinement. If
     defense counsel is unable to do so, defense counsel should inform Plaintiff that a third party subpoena is required.
26             5
                 See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
     prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
27   record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
     witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
28   preserved.”).

                                                               2
             Case 1:20-cv-00939-AWI-EPG Document 35 Filed 08/13/21 Page 3 of 4



 1                               medical examination of Plaintiff.
 2                          e. The CDCR Form 837-Cs, Crime/Incident Reports, related to Incident
 3                               Log Number KVSP-FDY-18-07-0619A1.
 4                          f. The video recorded interview of Plaintiff related to the incident(s)
 5                               alleged in the complaint.6
 6                 2. If any party obtains documents and/or other evidence described above later in
 7                     the case from a third party, that party shall provide all other parties with copies
 8                     of the documents and/or evidence within thirty days.
 9                 3. Parties do not need to produce documents or evidence that they have already
10                     produced.
11                 4. Parties do not need to produce documents or evidence that were provided to
12                     them by the opposing party.
13                 5. Parties may object to producing any of the above-listed documents and/or
14                     evidence. Objections shall be filed with the Court and served on all other parties
15                     within sixty days from the date of service of this order (or within thirty days of
16                     receiving additional documents and/or evidence). The objection should include
17                     the basis for not providing the documents and/or evidence. If Defendant(s)
18                     object based on the official information privilege, Defendant(s) shall follow the
19                     procedures described in the Court’s scheduling order. If a party files an
20                     objection, all other parties have fourteen days from the date the objection is filed
21                     to file a response.
22   \\\
23   \\\
24   \\\
25   \\\
26   \\\
27
              6
                If Plaintiff is not allowed possess, or is unable to play, video recording(s), defense counsel shall work
28   with staff at Plaintiff’s institution of confinement to ensure that Plaintiff is able to view the video recording(s).

                                                                3
           Case 1:20-cv-00939-AWI-EPG Document 35 Filed 08/13/21 Page 4 of 4



 1          If any party files a response to an objection, the Court will issue a ruling on the
 2   objection.
 3
     IT IS SO ORDERED.
 4
 5
        Dated:    August 12, 2021                              /s/
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
